--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2



EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is entered into as of the 8th day of December 2011, by and
between Win Gaming Media (Israel) Ltd., a company incorporated under the laws of
Israel located at 55 Igal Alon St., Tel Aviv 67891, Israel (the "Company"), and
Shahar Ben Moshe, Israeli ID number 043486273 of 133 Yefe Nof, Pardess Hana
37150, Israel ("Shahar"). Each of the Company and Shahar may be referred to
herein as a "Party" and collectively as the "Parties".
 
WHEREAS The Company wishes to employ Shahar as the Company's Chief Financial
Officer ("CFO") as of December 8, 2011, and Shahar represents that he has the
requisite skill and knowledge to serve in such position, and he desires to
engage in such employment, according to the terms and conditions hereinafter set
forth;
 
NOW, THEREFORE, in consideration of the respective agreements of the Parties
contained herein, the Parties agree as follows:
 
1.
Employment

 
 
(a)
The Company agrees to employ Shahar and Shahar agrees to be employed by the
Company on the terms and conditions set out in this Agreement. The employment of
the CFO shall commence on December 8, 2011 (the "Effective Date").

 
 
(b)
Shahar shall be employed as the Company's CFO. Shahar shall perform the duties,
undertake the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons situated in a similar capacity, subject to
the direction of the Company’s CEO (the "CEO") and the CFO shall report
regularly to the CEO with respect to his activities.

 
 
(c)
Excluding periods of vacation, sick leave and military reserve service to which
the CFO is entitled or required, the CFO agrees to devote his full working time
and attention to the business and affairs of the Company and its subsidiaries as
required to discharging the responsibilities assigned to the CFO hereunder.
During the term of this Agreement, the CFO shall not be engaged in any other
employment with another business entity.

 
 
(d)
This Agreement is a personal agreement governing the employment relationship
between the Parties hereto. This Agreement shall not be subject to any general
or special collective employment agreement relating to employees in any trade or
position that is the same or similar to the CFO's position, unless specifically
provided herein.

 
 
(e)
Since the CFO position, duties and responsibilities hereunder are in the nature
of management duties that demand a special degree of personal loyalty and in the
nature which does not enable the Company to supervise his work and rest hours,
the provisions of the Law of Work Hours and Rest 5711 – 1951 shall not apply to
the terms of the CFO’s employment hereunder. Accordingly, the statutory
limitations of such law shall not apply to this Agreement. The CFO shall not be
entitled to additional compensation from the Company for working additional
hours or working on rest days, as required by the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
Representations and Warranties of the CFO

 
The CFO represents and undertakes all of the following:
 
 
(a)
There are no other undertakings or agreements preventing him from committing
himself in accordance with this Agreement and performing his obligations under
it.

 
 
(b)
To the best of the CFO’s knowledge, the CFO is not currently, nor will he by
entering into this Agreement be deemed to be, violating any rights of his former
employer and/or in breach of any of his obligations towards his former employer.

 
 
(c)
The CFO shall inform the Company, immediately upon becoming aware of, on every
matter in which he or his immediate family members have a personal interest and
which might create a conflict of interests with his duties under his employment
hereunder.

 
 
(d)
In carrying out the duties under this agreement, the CFO shall not make any
representations or give any guarantees on behalf of the Company, except as
expressly and in advance authorized to do so.

 
 
(e)
The CFO acknowledges and agrees that from time to time he may be required by the
Company to travel and stay abroad as part of his duties towards the Company. The
company will bear all the expenses of such travel.

 
 
(f)
The CFO shall not receive any payment and/or benefit from any third party,
directly or indirectly in connection with his employment. In the event the CFO
breaches this undertaking, without derogating from any of the Company’s right by
law or contract, such benefit or payment shall become the sole property of the
Company and the Company may set-off the value thereof from any sums due to the
CFO from the Company.

 
 
(g)
The CFO undertakes to use the Company’s equipment and facilities only for the
purpose of his employment. The CFO acknowledges and agrees that the Company is
entitled to conduct inspections within the Company’s offices and on the
Company’s computers, including inspections of electronic mail transmissions,
Internet usage and inspections of their content, for the Company’s relevant
needs. For the avoidance of any doubt, it is hereby clarified that all
examination’s finding shall be the Company’s sole property.

 
3.
Salary

 
In consideration for the employment of the CFO with the Company, the Company
shall pay the CFO a monthly salary as follows:
 
 
a)
A gross amount of NIS 15,000 (fifteen thousand New Israeli Shekels) during the
first 90 days of employment;

 
 
b)
A gross amount of NIS 16,500 (sixteen thousand five hundred New Israeli Shekels
starting on the 4th month of employment though the end of the 6th month of
employment;

 
 
c)
A gross amount of NIS 18,000 (eighteen thousand New Israel Shekels) after 6
months of employment.

 
All the amounts referred to in clauses 3. a) b) & c) are referred in this
agreement as The Base Salary (the "Base Salary"). Which shall be payable monthly
in arrears, no later than the 9th day of each month. The Company shall deduct
from the Base Salary, and from any other payment hereunder, all the deductions
as required under the law.
 
 
2

--------------------------------------------------------------------------------

 
 
4.
CFO Benefits

 
During the term of this Agreement, the CFO shall be entitled to the following
benefits:
 

 
(a)
Motor Vehicle. On the Effective Date, the Company shall provide Shahar a motor
vehicle from level 3 ("Group 3") according to the Tax Regulations – Value of the
Use of Vehicle 57-47 1987 (the "Car"). Terms and conditions of possession and
use of the Car, including gasoline, insurance and replacement, shall be
established by the Company in accordance with policies established for the
employees of the Company. Income tax imposed on Shahar in connection with the
use of the Car shall be borne by Shahar. Shahar shall not be entitled to
compensation for fines for traffic violations and shall be responsible to any
policyholder's participation payments ("Hishtatfut Atzmit") in relation to the
Car. The vehicle shall be equipped with a Bluetooth hands-free device.

 

 
(b)
Sick Leave. Shahar shall be entitled to fully paid sick leave pursuant to the
Sick Pay Law 5736 – 1976. Unused sick days may be accrued by the Shahar in
accordance with the law.

 

 
(c)
Vacation. Shahar shall be entitled to an annual vacation of 18 working days per
year. Unused vacation days may be accrued by the CFO in accordance with the law.
The CFO shall be entitled to redeem vacation days in accordance with the law.

 

 
(d)
Stock Options. The Company shall grant Shahar 400,000 (four hundred thousand)
Options (the "Options"), of Win Global Markets, Inc. The Options shall be
subject to the Stock Option Agreement to be entered into between the Company and
Shahar. The Options shall be granted following the completion of three months of
employment (the "Effective Date") and under the following terms:

 
 
(1)
The Options shall be subject to the terms of the Company’s Stock Option Plan,
and the Stock Option Agreement to be entered into between the Company and the
CFO;

 
 
(2)
The Options shall vest over a period of thirty six (36) months as of the
Effective Date (the "Vesting Period"), in accordance with the following vesting
schedule, provided that Shahar shall remain employee of the Company at the end
of each relevant vesting period. The Options shall vest on a three-month basis,
as of the lapse of three (3) month following the Effective Date and until the
lapse of the Vesting Period, in twelve (12) installments, each of which shall be
equal to 1/12 of the total number of Options. Following the termination of the
Shahar's employment with the Company, all unvested Options shall ipso facto
terminate and become null.

 
 
(3)
Vested Options shall be exercisable at a purchase price of US$0.10 (Ten Cents of
United States Dollar) per share.

 
 
(4)
The options have terms of 5 years from the date of grant.

 

 
(e)
Shahar shall be responsible for payment of any taxes resulting from the grant or
exercise of the Options. The Company shall deduct at source all the deductions
which the Company is obliged to make for tax imposed upon the grant or
exercising of the Options.

 

 
(f)
Rest Home Allowance ("Dmei Havra’a"). Shahar shall be entitled to "Dmei Havra’a"
as determined under applicable law.

 

 
(g)
Social Benefits. Shahar shall be entitled to receive from the Company the
following contributions:

 
 
b.
Pension Fund. The Company shall insure Shahar under an accepted Pension Fund
(the "CFO's Insurance"), as follows: (i) the Company shall pay an amount equal
to 5% of the Base Salary towards the CFOs Insurance for the Shahar’s benefit and
shall deduct 5% from the Base Salary and pay such amount towards the Managers'
Insurance for the Shahar’s benefit (and by signing this Agreement, Shahar gives
his consent for such deduction); (ii) the Company shall pay an amount equal to 8
1/3% of the Base Salary for severance compensation; and (iii) the Company shall
pay an amount of up to 2.5% of the Base Salary towards disability insurance.

 
 
3

--------------------------------------------------------------------------------

 
 
 
c.
It is agreed that the CFO shall bear all the tax imposed under any applicable
law with respect to any payment made toward the Pension Fund and/or Continuing
Education Fund which exceeds the maximum amount exempt from tax payment under
applicable laws.

 
 
d.
Continuous Education Fund: Following 3 months of employment, the Company shall
pay 7.5% of Shahar's salary to a fund of Shahars' choice and shall deduct 2.5%
from Shahar's salary as his contribution to the Fund.

 

 
(h)
Expenses Reimbursement: The Company will reimburse Shahar for all reasonable,
business-related expenses and disbursements incurred by the Shahar in carrying
out his duties under this Agreement and against the submission of receipts,
provided however that such expenses shall be approved by the Board.

 

 
(i)
Cellular Phone: The company shall reimburse Shahar for using his mobile phone at
the amount of 300 NIS (three hundred shekels) per month.

 

 
(j)
Indemnification of CFO; D&O Insurance: Within 30 (thirty) days as of the
execution of this Agreement, the Company shall execute and furnish shahar with
an Indemnification Agreement in the form that will be approved by the Board. The
Company will add Shahar to WGM's existing directors’ and officers' liability
insurance ("D&O Insurance"). In any case, the D&O Insurance shall be as broad as
any such insurance obtained for any other officer of the Company.

 

 
(k)
Any benefit provided by the Company to Shahar under section 4 to this Agreement
shall not be considered as part of the Shahar’s salary for purposes of
calculating the Shahar’s social and other benefits, such as severance payments,
redemption of unused vacation days etc., and such social and other benefits
shall be calculated only out of the Base Salary.

 
5.
Termination

 
 
(a)
This Agreement shall be in effect for an undefined period of time commencing on
the Effective Date (the "Term"). The Company and the CFO may terminate this
Agreement and the employee-employer relationship between the Parties at any time
upon written notice to the other Party as specified in the law (the "Notice
Period") specifying the effective date of termination (the "Termination Date").

 
 
(b)
During the Notice Period, the CFO shall work in the Company and shall be
entitled to compensation pursuant to Section 3 and to all of the benefits set
forth in Section 4.  Notwithstanding the foregoing, the Company is entitled to
terminate this Agreement with immediate effect upon a written notice to the CFO
and to pay the CFO an amount equal to the Base Salary (as defined above) that
would have been paid to the CFO during the Notice Period in lieu of such prior
notice.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(c)
Notwithstanding the foregoing, the Company may immediately terminate the
employment relationship with the CFO for Cause (as defined below), without
paying the CFO any payment with respect to the term commencing following such
termination, and such termination shall be effective as of the time of notice of
the same. "Cause" means (a) a material breach of this Agreement; (b) any willful
failure to perform or willful failure to perform competently any of the
Company's instructions or any of the CFO's fundamental functions or duties
hereunder; (c) engagement in willful misconduct or acting in bad faith with
respect to the Company, (d) conviction of a felony involving moral turpitude; or
(e) any cause justifying termination or dismissal in circumstances in which the
Company can deny the CFO severance payment under applicable law.

 
 
(d)
During the Notice Period, the CFO shall work in the Company, shall transfer his
position to his replacement in an orderly and complete manner and shall return
to the Company all documents, professional literature and equipment belonging to
the Company, which may be in his possession at such time.

 
 
(e)
At the end of the Notice Period and following termination of agreement according
to clause (c) above, the Company shall transfer to the CFO ownership of his
Pension Fund and Continuing Education Fund.

 
6.
Competitive Activity

 
During the term of this Agreement and for a period of eighteen (18) months
thereafter, the CFO will not directly or indirectly:
 
 
(a)
Carry on or hold an interest in any company, venture or other entity which
competes directly or indirectly with the products or services of the Company or
any subsidiary of the Company (a "Competing Business").

 
 
(b)
Act as a consultant or CFO or officer or in any capacity in a Competing Business
or supply services in competition with the Company or its subsidiaries services
("Restricted Services") to any person or entity which was provided with
services/products by the Company or its subsidiaries at any time during the
twelve (12) months immediately prior to the Termination Date.

 
 
(c)
Solicit, canvass or approach or endeavor to solicit, canvass or approach any
person or entity which was provided with services/products by the Company or its
subsidiaries at any time during the twelve (12) months immediately prior to the
Termination Date, for the purpose of offering Restricted Services or products
which compete with the products supplied by the Company or its subsidiaries at
the Termination Date.

 
 
(d)
Employ, solicit or entice away or endeavor to solicit or entice away from the
Company or its subsidiaries any person employed (whether as an employee or as a
consultant) by the Company or its subsidiaries at any time during the twelve
(12) months immediately prior to the Termination Date with a view to inducing
that person to leave such employment and to act for another employer in the same
or a similar capacity.

 
7.
Confidentiality and IP Rights

 
 
(a)
In view of the fact that the CFO's work as an employee of the Company will bring
the CFO into close contact with many confidential affairs of the Company and its
affiliates, including matters of a business nature, such as information about
customers, costs, profits, markets, sales and any other information not readily
available to the public, such as technical information related to the Company’s
products and/or technology as well as plans for future developments, the CFO
agrees:

 
 
5

--------------------------------------------------------------------------------

 
 
 
(i)
To keep secret all confidential matters of the Company and its affiliates and
not to disclose them to anyone outside of the Company, either during or after
the CFO's employment with the Company, except with the Company's prior written
consent; and

 
 
(ii)
To deliver promptly to the Company on termination of the CFO's employment by the
Company, or at any time the Company may so request, all memoranda, notes,
records, reports and other documents (and all copies thereof) relating to the
Company's and its affiliates' businesses which the CFO may then possess or have
under the CFO's control.

 
 
(b)
The CFO agrees to execute any separate confidentiality agreements required by
the Company.

 
 
(c)
The CFO agrees that all memoranda, books, notes, records (contained on any media
whatsoever), charts, formula, specifications, lists and other documents made,
compiled, received, held or used by the CFO while employed by the Company,
concerning any phase of the Company’s business, products, services or trade
secrets, shall be the Company’s sole property and shall be delivered by the CFO
to the Company upon termination of the CFO's employment or at any earlier or
other time at the request of the Company, without the CFO retaining any copies
thereof.

 
 
(d)
The CFO will promptly disclose to the Company, or any persons designated by it,
all information, improvements, inventions, formulae, processes, techniques,
know-how and data, whether or not patentable, made or conceived or reduced to
practice or learned by the CFO, either alone or jointly with others, during the
CFO's employment with the Company (including after hours, on weekends or during
vacation time) (all such information, improvements, inventions, formulas,
processes, techniques, know-how and data are hereinafter referred to as the:
"Inventions").

 
 
(e)
The CFO agrees that all the Inventions shall be the sole property of the Company
and its assigns, and the Company and its assigns shall be the sole owner of all
patents and other rights in connection with such Inventions. The CFO hereby
assigns to the Company any rights the CFO may have or acquire in such
Inventions.

 
 
(f)
The CFO further agrees as to all such Inventions to assist the Company, or any
persons designated by it, in every proper way to obtain and from time to time
enforce such Inventions in any way including by way of patents on such
Inventions in any and all countries, and that the CFO will execute all documents
for use in applying for and obtaining patents on and enforcing such Inventions,
as the Company may desire, together with any assignments of such Inventions to
the Company or persons or entities designated by it.

 
8.
Miscellaneous

 
 
(a)
Law and Venue. The validity, construction and performance of this Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Israel, without giving effect to the principles of conflict of laws thereof. The
competent courts of the city of Tel Aviv-Jaffa, Israel shall have exclusive
jurisdiction to settle all disputes arising in connection with this Agreement
and no other courts shall have any jurisdiction whatsoever in respect of such
disputes.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)
Counterparts and Signatures. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 
 
(c)
Assignment. This Agreement shall be binding upon and shall inure to the benefit
of the Company, its successors and assigns, and the Company shall require such
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. The term
"successors and assigns" as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.

 
 
(d)
Non-Waiver The waiver, express or implied, by either Party hereto of any rights
hereunder or of any failure to perform or of a breach hereof by the other Party
hereto shall not constitute or be deemed a waiver of any other right hereunder
or any other failure to perform or a breach hereof by the other Party hereto,
whether of a similar or dissimilar nature.

 
 
(e)
Entire Agreement. This Agreement and the Exhibits attached hereto constitute the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes any prior agreement, written or oral, including the terms of any
negotiations in connection with or relating to this Agreement.

 
 
(f)
Modification of Agreement. No addition or modification of this Agreement shall
be effective or binding on either of the Parties hereto unless reduced to
writing and executed by the respective duly authorized representatives of each
of the Parties hereto.

 
 
(g)
Notice. Any notices to be given hereunder shall be served on a Party by prepaid
registered letter, facsimile or telegram to its address given herein or such
other address as may from time to time be notified for this purpose. Any notice
given by letter shall be deemed to have been served four days after the time at
which it was posted and any notice given by facsimile or telegram shall be
deemed to have been served 24 hours after it is dispatched.

 
 
(h)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 
 
(i)
Employment Terms Notice. For the purpose of delivering a notice with respect to
the employment terms pursuant to the Law of Notice to Employee (Employment
Terms), 5762 – 2002, this Agreement shall be considered as complying with the
requirements under such Law.

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.
 
/s/ Shimon Citron                 
Win Gaming Media (Israel) Ltd.
/s/ Shahar Ben Moshe                   
Shahar Ben Moshe

 
7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
                                                                                                                                                                             
